Citation Nr: 9917263	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased schedular disability rating for 
post-traumatic headaches, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean






INTRODUCTION

The appellant had active service from May 1980 to February 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the St. Petersburg Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was last before the Board in March 1998, when it was 
remanded to the RO for further development of the evidence.  
In its June 1999, brief on appeal, the appellant's 
representative expressed the view that all of the "directed 
development has been accomplished."  


FINDING OF FACT

The appellant currently receives the maximum schedular 
evaluation assignable for subjective complaints of headaches 
due to head trauma.  


CONCLUSION OF LAW

Entitlement to a schedular rating in excess of 10 percent for 
post-traumatic headaches is not established.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Parts 3 & 4, including Code 
8045-9304.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

The appellant is service-connected for post-traumatic 
headaches resulting from an accident in service in which he 
struck his head.  The service medical records indicate that 
this was a very minor injury, requiring only the suturing of 
a laceration over the left eyebrow.  There is no mention in 
the contemporary medical records of a loss of consciousness 
by the appellant, contrary to his recent recollections.  
There has never been a neurological, vascular, or migraine 
component to the service-connected headaches, although until 
recently this disability has been erroneously rated under 
Diagnostic Code 8100 of the Rating Schedule pertaining to 
migraines.  

The most recent VA examiner on VA medical examination in 
August 1998 apparently accepted that all of the appellant's 
subjective complaints of frequent (twice weekly) prostrating 
attacks of headaches, lasting for several hours, are 
attributable to the service-connected disability.  However, 
the Board has some reservations on this point and notes that, 
during a period of VA hospitalization in July and August 1996 
for the treatment of headaches, the treating physicians 
seemed to attribute many of the appellant's headache attacks 
to his abuse of prescription medication and other drugs, and 
he reportedly rapidly improved once he was placed on a 
different (and controlled) medical regimen.  

In any event, no matter how frequent and severe the 
appellant's headaches are, he is currently in receipt of the 
maximum schedular evaluation for service-connected post-
traumatic headaches which are most appropriately rated under 
Diagnostic Code 8045 of the Rating Schedule.  Code 8345 
provides that purely subjective complaints such as headaches, 
recognized as symptomatic of brain trauma, will be rated 
10 percent disabling and no more under Diagnostic Code 9304 
(pertaining to dementia due to or associated with brain 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  Id.  
In view of these controlling legal provisions, entitlement to 
a schedular disability rating in excess of 10 percent for 
post-traumatic headaches is a legal impossibility under the 
circumstances existing in the present case.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

